PER CURIAM:
In this appeal, Robert and Donna Hill, as tenants, claim that the Circuit Court of Cabell County erred in affirming a $12,-686.78 jury verdict for Tivis and Ella Compton, their landlords, of which $10,250 represented back rent and the remainder was for damage done to the premises. The Hills operated a commercial pet shop on the premises. They left in the middle of the lease term claiming that the premises were unsuitable because of periodic flooding.
Evidence at trial established that the water problems were caused by debris placed in the drain from the operation of the pet shop. Other damages were testified to as arising from the abuse of the premises by the tenants. We find no merit in the Hills’ assignments of error and apply the law contained in the Syllabus of Napier v. Plymale, 167 W.Va. 372, 280 S.E.2d 122 (1981):
“Where it appears to the Court upon mature consideration that an appeal presents no substantial issues of fact or law which can be considered fairly raised and where the trial court arrived at a correct result, the appeal will be dismissed as improvidently awarded and the judgment of the circuit court will be summarily affirmed.”
See also Syllabus Point 1, Lubeck Meat Packing, Inc. v. Motorist Mut. Ins. Co., 179 W.Va. 372, 369 S.E.2d 223 (1988).
Consequently, the judgment of the Circuit Court of Cabell County is affirmed.
Affirmed.